DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to action filed on 11/17/2020, in which claims 2 – 21 was presented for further examination.
3.	Claims 2 – 21 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. (see Remarks below)

Remarks
5.1	Applicant argues in substance in 12 – 14 that Proffit et al (US 8,612,450 B1), Jordahl  J. (US 2007/0239741 A1), and Lewis et al (US 2018/0113933 A1) cannot be combine because Lewis is directed to different way of search.
	Examiner respectfully disagrees.
As indicated in the previous communication, Proffit is directed to generation of hierarchical categorization of content and object are assigned to each node of the hierarchy structure. A query may be issued against the hierarchical structure to retrieve relevant objects (abstract and col.10 lines 9 – 40). Lewis discloses keyword generation module searches a node in semantic relationship graph to identify keyword categories. Each of the keyword category includes keywords having semantic distance from the seed keyword and applied a clustering algorithm to the set of keywords having semantic distance to generate one or more keyword category (see para.[0053] and  para.[0056]).  
The references teaches each sequence of the claimed limitation and one of ordinary skill in the art would be motivated to combine  the references to achieve the instant application because they are directed to the same field of endeavor. The sequence of the claimed limitation has been clearly addressed in the rejection below and none of the references are from different field. The process of categorizing and searching an object to retrieve relevant data or object was thoroughly discussed in all the cited references and the structure of organizing data hierarchically and displayed requested data hierarchically were addressed by the content of the cited art. Examiner cannot understand why applicant believed querying hierarchical data disclosed by Proffit cannot be combined with clustering of keyword of Lewis and definition of hierarchical category and display of hierarchical search result of Jordahl to obtain the instant application. 
5.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 4 – 6, 9 – 12, 14 – 16, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Proffit et al (US 8,612,450 B1), in view of Jordahl  J. (US 2007/0239741 A1), and further in view of Lewis et al (US 2018/0113933 A1).
As per claim 2, Proffit et al (US 8,612,450 B1) discloses, 
A method for providing search results subject to an identified category, the method comprising: receiving a search term (fig.4A #402; “Receive query from user” and col.10 line 11; “query engine 140 receives a query from a user”). 
transmitting, to a database that stores structured files for a plurality of search terms, a query, wherein the query includes the search term (col.10 lines 12 – 15; “using, e.g., an online service that provides ( e.g., for a fee or for free) media content, such as videos or television shows, or music content. The query can include one or more terms, such as keywords, an actor's name, a singer's name, a genre and/or a name or partial name” and col.10 lines 31 – 32; “search involves searching a database including content-object identifiers”).
receiving, in response to the query, a structured data file corresponding to the search term (col.10 lines 33 – 35; “result of the search can include identifying a single content object, a set of ordered content objects or a set of unordered content objects”).
wherein the structured data file includes a plurality of tags (col.2 lines 24 – 25; “tags are generated to characterize the first video content object”).
and wherein each tag of the plurality of tags describes of a subcategory relating to content of the structured data file (col.1 lines 37 – 38; “each tag being a term from an assigned node. The tags can be used to categorize the content object” and col.2 lines 26 – 29; “metadata tag includes a first node-defining term defining
the first node, and the second metadata tag includes a second node-defining term defining the second node. The first and second metadata tags are stored”).
	Proffit does not specifically disclose retrieving, based on the search term, a pre-defined hierarchical structure describing a hierarchy of multiple levels of a plurality of subcategories, wherein the pre-defined hierarchical structure includes a first seed node corresponding to a first category and a second seed node corresponding to a second category.
	However, Jordahl  J. (US 2007/0239741 A1) in an analogous art discloses,
retrieving, based on the search term, a pre-defined hierarchical structure describing a hierarchy of multiple levels of a plurality of subcategories (para.[0109]; “possible search inputs include a word or text string” and para.[0110]; “user can input a line of text, reflecting a word, string, or category, such as stuffed bears. The system can then look for stored hierarchies that include the component stuffed and hierarchies that include the component "bears."”).
wherein the pre-defined hierarchical structure includes a first seed node corresponding to a first category and a second seed node corresponding to a second category (para.[0044]; “the diagram can display several hierarchical category groupings for which categories in different groupings may be related” and para.[0113]; “a user can use the hierarchy to display certain types of search results. For example, a user can search the data records for individuals appearing in the hierarchy 130 who have blonde hair”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Jordahl into Proffit to optimize storage and retrieval of data by allowing easy access to data through multi-path search algorithm and improve analysis of similarities and differences in data through customization of render data.
	Neither Proffit nor Jordahl specifically disclose searching, in the pre-defined hierarchical structure, for a respective node corresponding to a subcategory described by each respective tag from the plurality of tags, in response to locating the respective node corresponding to the subcategory described by the respective tag, determining, within the pre-defined hierarchical structure, a first path from the first seed node to the respective node and a second path from the second seed node to the respective node, calculating a first length for the first path connecting the respective node corresponding to the respective tag with the first seed node and a second length for the second path connecting the respective node corresponding to the respective tag with the second seed node, 2Application No.: 15/696,605Docket No.: 003597-1702-101 First Preliminary Amendmentcalculating a first value based on the first length combined for all tags of the plurality of tags, and a second value based on the second length combined for all tags of the plurality of tags, comparing the first value and the second value, and generating for display, based on the comparing, search results based on the search term subject to one of the first category and the second category.
	However, Lewis et al (US 2018/0113933 A1) in an analogous art discloses,
searching, in the pre-defined hierarchical structure, for a respective node corresponding to a subcategory described by each respective tag from the plurality of tags (para.[0070]; “search for the seed keyword and a candidate keyword of the set of candidate keywords or one of the keyword categories among the keywords”).
in response to locating the respective node corresponding to the subcategory described by the respective tag, determining, within the pre-defined hierarchical structure, a first path from the first seed node to the respective node and a second path from the second seed node to the respective node (para.[0002]; “generate, for each keyword of the first keyword category and the second keyword category, a keyword-seed affinity score based on a frequency of the keyword occurring with the seed keyword on an information resource of the domain entity”).
calculating a first length for the first path connecting the respective node corresponding to the respective tag with the first seed node and a second length for the second path connecting the respective node corresponding to the respective tag with the second seed node (para.[0035]; “calculate a keyword affinity score by measuring the number of times the keyword occurs along with the seed keyword across the information resources” and para.[0055]; “calculate a total semantic distance between the adjacent node to the seed node via the candidate node”).  2Application No.: 15/696,605Docket No.: 003597-1702-101 Amendment dated December 14, 2017 First Preliminary Amendment 
calculating a first value based on the first length combined for all tags of the plurality of tags, and a second value based on the second length combined for all tags of the plurality of tags (para.[0036]; “compute a weighted average sum of the keyword affinity scores to calculate the category affinity score”). 
comparing the first value and the second value (para.[0002]; “determine that the first category-seed affinity score is greater than the affinity score threshold and that the second category-seed affinity score is less than the affinity score threshold”)
and generating for display, based on the comparing, search results based on the search term subject to one of the first category and the second category (para.[0038]; “designating which keywords or keyword categories to use in automatically selecting content items for display in content items”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lewis into the combine teaching of Proffit and Jordahl to display information organized hierarchically in the system of Proffit and Jordahl for improving organization of information present to requesting entity.

As per claim 4, the rejection of claim 2 is incorporated and further Lewis et al (US 2018/0113933 A1) discloses,
further comprising: in response to comparing the first value and the second value, determining that the first value is greater than the second value; and in response to determining that the first value is greater than the second value, performing a search based on the search term subject to the first category (para.[0075]; “keyword selector module 145 can identify the category-seed affinity score of each keyword categories as greater than or less than or equal to the category-seed affinity score threshold”). 
The modification would be obvious to one of ordinary skill in the art to identify relevant parameter for retrieving require data by directing the search to specific area and reduce resources require for retrieving the requested data.
As per claim 5, the rejection of claim 2 is incorporated and further Lewis et al (US 2018/0113933 A1) discloses,
wherein the retrieving a pre-defined hierarchical structure describing a hierarchy of multiple levels of a plurality of subcategories comprises: determining an estimate of one or more categories relating to a text of the search term; and retrieving the pre-defined hierarchical structure based on the estimate of one or more categories, wherein the estimate of one or more categories includes at least one of the first category and the second category (para.[0089]; “plurality of keywords and the semantic distance or relevance measure between each of the keywords may be dynamically determined using natural language processing techniques. In some implementations, the plurality of keywords and the semantic distance or relevance measure between each of the keywords may be updated from time to time by applying natural language processing techniques to a corpus of keywords retrieved from a variety of sources”).
	The modification would have been obvious to one of ordinary skill in the art to identify specific group of that that are relevant to user request for providing concise and accurate information to the requesting entity.

As per claim 6, the rejection of claim 2 is incorporated and further Lewis et al (US 2018/0113933 A1) discloses,
wherein the searching, in the pre-defined hierarchical structure, for the respective node corresponding to the subcategory that matches the respective tag comprises: traversing the pre-defined hierarchical structure from the first seed node to a first lower-level node using a breadth-first search procedure; determining whether a first subcategory corresponding to the first lower-level node matches the subcategory described by the respective tag; in response to determining that the first subcategory matches the subcategory described by the tag, identifying the first lower-level node as the node representing the respective tag (para.[0120]; “data processing system can identify a node not yet traversed adjacent to the seed node or current node (BLOCK 708). The data processing system can determine whether the semantic distance of the current node from the seed node is less than or equal to a threshold”). 
and in response to determining that the first subcategory does not match the subcategory described by the respective tag, continuing traversing the pre-defined hierarchical structure from the first lower-level node to subsequent lower-level nodes using the breadth-first search procedure until a subsequent subcategory corresponding to a subsequent lower-level node matches the subcategory described by the respective tag; and identifying the subsequent lower-level node as the node representing the respective tag (para.[0055]; “keyword generator module 130 can repeat this process for each node in the semantic relationship graph and can continue to add more nodes or keywords to the set of candidate keywords traversing the semantic relationship graph, until all the nodes within the semantic distance threshold of the seed node have been visited”).
	The modification would have been obvious to one of ordinary skill in the art to provide data structure that explain the structure of data for providing resourceful information about the relationship between the retrieved data.

As per claim 9, the rejection of claim 6 is incorporated and further Lewis et al (US 2018/0113933 A1) discloses,
wherein the determining a first path from the first seed node to the node comprises: traversing the pre-defined hierarchical structure from the respective node to the first seed node; and progressively including each edge that leads to a node at a next (para.[0055]; “keyword generator module 130 can repeat this process for each node in the semantic relationship graph and can continue to add more nodes or keywords to the set of candidate keywords traversing the semantic relationship graph, until all the nodes within the semantic distance threshold of the seed node have been visited”). 
The modification would be obvious to one of ordinary skill in the art to provide structural display of the requested data for enable user to understand the relationship between the data.
As per claim 10, the rejection of claim 9 is incorporated and further Lewis et al (US 2018/0113933 A1) discloses,
further comprising: determining a first length of the first path based on a number of edges of the first path (para.[0018]; “traverse the plurality of nodes of the semantic relationship graph to identify a seed node representing the seed keyword and for each of the candidate nodes adjacent to the seed node a semantic distance between the seed keyword and the keyword of the adjacent node”). 
The modification would be obvious to one of ordinary skill in the art to understand the efficient path between data points.
As per claim 11, the rejection of claim 2 is incorporated and further Lewis et al (US 2018/0113933 A1) discloses,
further comprising: in response to searching, in the pre-defined hierarchical structure, for a respective node corresponding to a subcategory described by each respective tag from the plurality of tags, determining that no node in the pre-defined hierarchical structure matches the subcategory described by the respective tag; and in response to determining that no node in the pre-defined hierarchical structure matches the subcategory described by the respective tag, allocating a pre-defined path length to denote a distance between the respective tag and either of the first seed node and the second seed node (para.[0076]; “the keyword selector module 145 can whether each identified edge connecting the respective two nodes specify that each keyword represented by the two nodes is semantically conflicting. ………. if an edge specifies that the two nodes representing keywords across two different keyword categories are semantically conflicting, the keyword selector module 145 can determine or identify a semantic conflict between the respective keyword categories”).
The modification would have been obvious to one of ordinary skill in the art to provide data structure that explain the structure of data for providing resourceful information about the relationship between the retrieved data.

Claims 12, 14 – 16, and 19 – 21 are system claim corresponding to method claims 2, 4 – 6, and 9 – 11 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2, 4 – 6, and 9 – 11 respectively above.

Allowable Subject Matter
7.	Claims 3, 7 – 8, 13, and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/21/2020